DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 10 state “wherein a total sheet thickness of the first workpiece is thicker than a total sheet thickness of the second workpiece by at least 0.6 mm”.  The total sheet thickness is not explicitly or implicitly disclosed in the current specification.  The drawings only show a 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6-10 are indefinite because it is unclear how a ‘total’ sheet thickness of the first workpiece is thicker than a total sheet thickness of the second workpiece by at least 0.6 mm when the width of the end face of the first workpiece is equivalent to the total sheet thickness of the second workpiece.  This does not make sense because there is an indentation in the first workpiece that will have a smaller thickness.  This smaller thickness would make it impossible for there to be a ‘total’ sheet thickness.  The Examiner does not understand this limitation and requests that the Applicant please clarify.  
Claim 7 is indefinite because it is unclear how the second workpiece is provided in the joining portion with an indentation which locally reduces the ‘total sheet’ thickness of the second workpiece.  How can an indentation which is local to the end portion reduce the total sheet thickness.  The total sheet is not being reduced, just a portion on the end.  The Examiner requests that the Applicant please clarify this limitation.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schamhis (DE102004035887A1).
Regarding claim 1, Schamhis discloses a method for producing a workpiece composite comprising at least two workpieces, in which a first workpiece 1 and a second workpiece 2 are positioned in relation to one another, the method comprising the acts of: forming an integral connection between an end face of the first workpiece and the second workpiece in a joining portion by a thermal joining method; and before forming the integral connection, providing the first workpiece at least in the joining portion with an indentation adjoining the end face (figure 1b), wherein a depth of the indentation is larger than a width of the end face whereby a thickness of the first workpiece is reduced in the region of the end face, wherein both the first workpiece and the second workpiece are a semi-finished sheet or a shaped sheet-metal part, and wherein the width of the end face of the first workpiece is substantially equivalent to the total sheet thickness of the second workpiece (figure c, paragraph 0007-0025).
Schamhis does not disclose wherein a total sheet thickness of the first workpiece is thicker than a total sheet thickness of the second workpiece by at least 0.6 mm.  However, the difference in sheet thickness in the current specification was used as an 
Regarding claim 2, Schamhis discloses that the indentation provides the first workpiece with a bevel (figure 1b).
Regarding claim 8, Schamhis discloses a workpiece composite of at least two workpieces comprising: a first workpiece 1 and a second workpiece 2 connected in a joining portion by an integral connection produced by a thermal joining method, wherein the integral connection is formed between an end face of the first workpiece and the second workpiece, the first workpiece is provided at least in the joining portion with an indentation adjoining the end face (figure 1b), wherein a depth of the indentation is larger than a width of the end face such that a thickness of the first workpiece is reduced in the region of the end face by the indentation, both the first workpiece and the second workpiece are a semi-finished sheet or a shaped sheet-metal part, and the width of the end face of the first workpiece is substantially equivalent to the total sheet thickness of the second workpiece (figure 1c, paragraph 0007-0025)..
Schamhis does not disclose wherein a total sheet thickness of the first workpiece is thicker than a total sheet thickness of the second workpiece by at least 0.6 mm.  However, the difference in sheet thickness in the current specification was used as an example and does not appear to have any criticality to the invention.  This appears to be 
Regarding claim 10, Schamhis discloses a workpiece composite comprising at least two workpieces, wherein the workpiece composite is produced by the method of claim 1 (figure 1c).

Claims 1-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over AWS (Structural Welding Code-Steel, 20th Edition, 2006) in view of Agusa et al. (3,748,429).
Regarding claim 1, AWS discloses a method, in which a first side (see figure below) and a second side (see figure below) are positioned in relation to one another, the method comprising the acts of: forming an integral connection between an end face of the first side and the second side in a joining portion by a thermal joining method; and before forming the integral connection, providing the first side at least in the joining portion with an indentation adjoining the end face (figure below), wherein a depth of the indentation is larger than a width of the end face whereby a thickness of the first side is reduced in the region of the end face, wherein both the first side and the second side are a shaped sheet-metal part, and wherein the width of the end face of the first side is substantially equivalent to the total sheet thickness of the second side (figure below).

AWS does not disclose wherein a total sheet thickness of the first workpiece is thicker than a total sheet thickness of the second workpiece by at least 0.6 mm.  However, the difference in sheet thickness in the current specification was used as an example and does not appear to have any criticality to the invention.  This appears to be a design choice by the user.  Since ASW with Agusa disclose the claimed invention, but is silent to the thickness measurements, it would have been obvious to one skilled in the art at the time of the invention to determine the ideal thickness of each sheet based on the desired final product and the properties required.  Determining the thickness of metal sheets is not novel.  
Regarding claim 2, AWS and Agusa both disclose that the indentation provides the first side with a bevel.
Regarding claim 3, AWS discloses the indentation is produced in a same process step in which the end face is produced by severing or trimming of the first workpiece (figure 2). The end face is not formed until the bevel/indentation is formed; therefore; it is produced in the same process step.

Regarding claim 8, AWS discloses a first side (see figure below) and a second side (see figure below) are positioned in relation to one another, forming an integral connection between an end face of the first side and the second side in a joining portion by a thermal joining method; and before forming the integral connection, providing the first side at least in the joining portion with an indentation adjoining the end face (figure below), wherein a depth of the indentation is larger than a width of the end face whereby a thickness of the first side is reduced in the region of the end face, wherein both the first side and the second side are a shaped sheet-metal part, and wherein the width of the end face of the first side is substantially equivalent to the total sheet thickness of the second side (figure below).
AWS discloses that this beveled joint is for a tube and does not disclose two workpiece sheets.  However, Agusa discloses welding two sheets with bevels (indentations) at the joint.  It is known to use these types of beveled joints on both sheets and tubes depending on the desired final product.  To one skilled in the art at the time of the invention it would have been obvious to perform the weld on the desired material of the required shape and size needed for the final product. Replacing one workpiece for another is not novel.
AWS does not disclose wherein a total sheet thickness of the first workpiece is thicker than a total sheet thickness of the second workpiece by at least 0.6 mm.  However, the difference in sheet thickness in the current specification was used as an 
Regarding claim 9, AWS discloses wherein the indentation is a bevel running along the end face of the workpiece (figure below).


    PNG
    media_image1.png
    211
    400
    media_image1.png
    Greyscale



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schamhis (DE102004035887A1) as applied to claim 1 above, and further in view of Tanaka et al. (4,079,163).
Regarding claim 6, Schamhis does not disclose that the first workpiece is already provided with a surface coating before the indentation is provided, and the surface coating is at least partially retained in the region of the indentation.  However, Tanaka .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AWS (Structural Welding Code-Steel, 20th Edition, 2006) as applied to claim 1 above, and further in view of Tanaka et al. (4,079,163).
Regarding claim 6, AWS does not disclose that the first workpiece is already provided with a surface coating before the indentation is provided, and the surface coating is at least partially retained in the region of the indentation.  However, Tanaka discloses that it is known to provide a paint coating to a steel material to be seam welded.  The coating provides an improved corrosion resistance (column 1 line 35-61, column 4 line 65 to column 5 line 12).  To one skilled in the art at the time of the invention it would have been obvious to provide a known coating to a steel material to be welded to improve the corrosion resistance at the weld joint.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634. The examiner can normally be reached Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN B SAAD/Primary Examiner, Art Unit 1735